                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO
                          Chief Judge Philip A. Brimmer

Criminal Case No. 11-cr-00146-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

TRAVIS WEAVER,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter is before the Court on Defendant’s Supplement in Support of Motion

for Reduction in Sentence [Docket No. 160]. T he government opposes the motion.

Docket No. 164.

      On December 21, 2011, defendant Travis Weaver pled guilty to one count of

sexual abuse in Indian Country in violation of 18 U.S.C. §§ 2242(1) and 1153(a). See

Docket No. 121. On April 20, 2012, the Court sentenced def endant to 168 months

imprisonment with five years of supervised release. See Docket No. 138 at 2. Mr.

Weaver is currently incarcerated at USP Leavenworth in Kansas. See Docket No. 160

at 11. His projected release date is February 4, 2023. See Docket No.164 at 3.

      Mr. Weaver filed a pro se motion for compassionate release, see Docket No.

152, which was supplemented by counsel on April 19, 2021. See Docket No. 160. The

Court considers his supplemental motion to be the operative motion. Mr. Weaver

argues that his obesity, hypertension, and diabetes, in combination with the COVID-19
pandemic, warrant compassionate release, with the remainder of his term of

imprisonment to be converted to in-home detention. Docket No. 160 at 1.

       Under § 3582(c)(1)(A)(i), known as the “compassionate release” provision, “a

district court may grant a sentence reduction if, after considering the 18 U.S.C.

§ 3553(a) sentencing factors, it finds that ‘extraordinary and compelling reasons warrant

such a reduction’ and the ‘reduction is consistent with applicable policy statements

issued by the Sentencing Commission.’” United States v. Saldana, 807 F. App’x 816,

819 (10th Cir. 2020) (unpublished) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)). A district

court may grant a sentence reduction upon motion of the defendant only “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau

of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). That requirement is satisfied here. Mr. Weaver made a

request to the warden on August 14, 2020, which was denied. See Docket No. 160 at

3. Accordingly, he has exhausted his administrative remedies.

       There are three prerequisites to granting compassionate release. First, a district

court must determine whether there are extraordinary and compelling reasons to

warrant a sentence reduction. See United States v. McGee, 992 F.3d 1035, 1042 (10th

Cir. 2021) (citing United States v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)).

Second, a district court must determine whether the reduction is consistent with

“applicable” policy statements issued by the Sentencing Commission. Id. Third, a

district court should consider whether any reduction authorized by steps one and two is

warranted under the § 3553(a) factors. Id. A court need not address all of the steps if

                                             2
one of them demonstrates that a defendant is not entitled to compassionate release.

Id.

       Although the Sentencing Commission has identified four categories of

extraordinary and compelling reasons that may warrant a sentence reduction, see

U.S.S.G. § 1B1.13, cmt. n.1, this policy statement is not “applicable” under the First

Step Act when a motion is brought by a defendant. See McGee, 992 F.3d at 1050.

Rather, it is within the Court’s discretion to determine whether extraordinary and

compelling reasons justify compassionate release. See id. (reasoning that, because

the guidelines are not “applicable” they “cannot constrain district courts’ discretion”

(citation omitted)). However, a court may conclude that the application notes to

U.S.S.G. §1B1.13 “still provide[] the best definition and description of ‘extraordinary and

compelling reasons.’” United States v. Carr, – F. App’x –, 2021 WL 1400705, at *4

(10th Cir. Apr. 14, 2021) (unpublished).

       “The existence of the COVID-19 pandemic no doubt can be described as

extraordinary insofar as it is beyond what is usual, customary, regular, or common.”

United States v. Gonzalez, 467 F. Supp. 3d 1075, 1079 (D. Colo. 2020) (citations,

alterations, and quotations omitted). “However, because the apposite test is stated in

the conjunctive, the dangers presented by the pandemic – which impact us all,

worldwide – also must be ‘compelling’ in [the movant’s] particular circumstances.” Id.;

see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere existence

of COVID-19 in society and the possibility that it may spread to a particular prison

cannot independently justify compassionate release.”). Mr. Weaver argues that his

obesity, hypertension, and diabetes represent extraordinary and compelling reasons to

                                             3
justify compassionate release. See Docket No. 160 at 9-18. These factors may, in the

appropriate case, represent extraordinary and compelling reasons warranting

compassionate release. However, under the circumstances of this case, the Court

finds that Mr. Weaver has not demonstrated extraordinary and compelling reasons to

justify compassionate release.

      First, Mr. Weaver is fully vaccinated. See Docket No. 160 at 9-10. Mr. Weaver

received the second dose of the Moderna vaccine on February 24, 2021, see id., and,

as a result, he was considered “fully vaccinated” approximately two weeks later. See

Ctrs. for Disease Control and Prevention, When You’ve Been Fully Vaccinated,

https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated.html (last updated

May 16, 2021). Mr. Weaver argues that “receipt of the vaccine does not render [him]

entirely safe from contracting COVID-19” because the Centers for Disease Control

(“CDC”) has stated that a small percentage of people might still contract COVID-19

after receiving a vaccine. See Docket No. 160 at 10. The Court finds this argument

unpersuasive. The CDC states that, if someone has been fully vaccinated, that person

can “resume activities that [he] did prior to the pandemic” and can do so “without

wearing a mask or physically distancing.” See Ctrs. for Disease Control and

Prevention, When You’ve Been Fully Vaccinated; see also Erin Garcia de Jesús, Here’s

What Breakthrough Infections Reveal About COVID-19 Vaccines , ScienceNews (May

4, 2021, 2:26 PM), https://www.sciencenews.org/article/coronavirus-covid-vaccines-

breakthrough-infections-variants (“Of the more than 95 million people in the United

States who were fully vaccinated, only 9,245 — or 0.01 percent — have been infected

with the coronavirus as of April 26, according to the CDC.”). Thus, even if Mr. Weaver

                                            4
is correct that the COVID-19 protocols at USP Leavenworth are insufficient and that he

is unable to socially distance, see Docket No. 160 at 11-12, the small chance he might

contract COVID-19 after vaccination, even with his potential risk factors, is not sufficient

to justify compassionate release. See United States v. Smith, 2021 WL 364636, at *2

(E.D. Mich. Feb. 3, 2021) (“[A]bsent some shift in the scientific consensus, [d]efendant’s

vaccination against COVID-19 precludes the argument that his susceptibility to the

disease is ‘extraordinary and compelling’ for purposes of § 3582(c)(1)(A).”).

       Second, Mr. Weaver already contracted COVID-19 and was asymptomatic. See

Docket No. 164 at 19. He provides no argument as to why he would experience severe

symptoms if he contracted COVID-19 a second time when his risk factors did not result

in significant illness the first time. See United States v. Funez, No. 13-cr-00160-PAB,

2021 WL 168447, at * (D. Colo. Jan. 19, 2021) (denying motion compassionate release

where defendant had risk factors but previously contracted asymptomatic COVID-19);

see also United States v. Billings, No. 19-cr-00099-REB, 2020 WL 4705285, at *2 (D.

Colo. Aug. 13, 2020) (collecting cases and noting that it is the defendant’s “burden to

prove extraordinary and compelling reasons warrant a sentence reduction”). Because

Mr. Weaver has already been vaccinated and already contracted COVID-19 without

serious symptoms, he fails to demonstrate extraordinary and compelling reasons

justifying release based on the COVID-19 pandemic. Accordingly, Mr. Weaver’s motion

will be denied. See McGee, 992 F.3d at 1043 (“[D]istrict courts may deny

compassionate-release motions when any of the three prerequisites . . . is lacking and

do not need to address the others.” (citation and q uotations omitted)).

For the foregoing reasons, it is

                                             5
      ORDERED Defendant’s Supplement in Support of Motion for Reduction in

Sentence [Docket No. 160] is DENIED. It is further

      ORDERED that Mr. Weaver’s pro se Motion for Compassionate Release [Docket

No. 152] is DENIED.


      DATED June 3, 2021.


                                       BY THE COURT:


                                       ____________________________
                                       PHILIP A. BRIMMER
                                       Chief United States District Judge




                                          6
